EXHIBIT FLAGLER COMMUNICATIONS GROUP CONSULTING AGREEMENT AGREEMENT made as of the 1ST day of May, 2009 by Secured Financial Network., maintaining its principal offices at 1th Ave, Ste 204, Pompano Beach, FL 33069, (hereinafter referred to as "Client") and Flagler Communications Group, a Florida Corporation maintaining its principal offices at 340 Royal Palm Way, Ste 101, Palm Beach, Fl 33480 (hereinafter referred to as the "Company"). W I T N E S S E T H : WHEREAS, Company is engaged in the business of providing and rendering public relations and communications services and has knowledge, expertise and personnel to render the requisite services to Client; and WHEREAS, Client is desirous of retaining Company for the purpose of obtaining public relations and corporate communications services so as to better, more fully and more effectively deal and communicate with its shareholders and the investment banking community. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements contained herein, it is agreed as follows: I.
